Curia, per

Gantt, J.
The preamble to the ordinance recites that several distressing accidents have arisen from persons throwing, or permitting to be thrown, from the second or upper floors of warehouses, *153stores and other buildings within the City of Charleston, cotton in bales, goods and other articles, and that it has become essential to the safety of the inhabitants thereof, to check and prevent cuch practices.
See Chimney Sweep’s case, 11 Rich. City Council vs. , Cliit. Jan, ’59. An.
Ordains that any person or persons who shall throw, or permit or suffer to be thrown, from the second or upper floor of any warehouse, store or other building, or who shall lower, or permit or suffer to be lowered, out of the second or upper story of any such building as aforesaid, cotton in bales, goods or *any other articles, without a good and sufficient tackle and rope, shall, for every such offence, be fined in a sum not exceeding one hundred dollars nor less than fifty, &c.
It was admitted on tire trial, as stated in the report, that the defendant had permitted ten bales of cotten to be thrown from a door in the third story of a storehouse belonging to Boyce & Co.’s wharf. On the trial of this case, it was contended in the defence, and is made a ground of appeal here, that as the bales were thrown out on the south side of the store house into an open space where cotton was ordinarily placed for sale, that the intendment of the ordinance was not violated ; but it being admitted that over this space persons were continually passing to and fro, it would have been strange indeed if the Recorder had put any other interpretation upon the ordinance, than the one rendered. A bale of cotton falling on one traversing this plat of ground would prove as disastrous as if he was traversing the street, and the ordinance embracing' all and every part of the City, there can be no doubt of its having been violated in this case.
The Court are unanimous in their opinion, that the Recorder’s charge to the jury was correct, and that the defendant was properly found guilty by the jury,
The defendant can take nothing by his motion.
The whole Court concurred.